Citation Nr: 1400664	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-23 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for onychomycosis of the feet.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel
INTRODUCTION

The appellant is a Veteran who had active military service from February 2003 to September 2004, including service in Iraq, had additional active service of one year, ten months, and eighteen days, and served  in the Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011 a hearing was held before a decision review officer (DRO); a transcript of the hearing is associated with the record.  The Veteran requested a hearing before a Veterans Law Judge, but withdrew the request in July 2010.  


FINDINGS OF FACT

1.  At no time during the period under consideration is the Veteran's hearing acuity shown to have been worse than Level I hearing in the Veteran's right ear or worse than  Level IV in the left ear.  

2.  Bilateral onychomycosis of the toes and feet requires topical cortisone cream; the area affected is less than 20 percent of the entire body or of exposed areas; the skin disability is not shown to have required systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during a 12 month period.


CONCLUSIONS OF LAW

1.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Code 6100 (2013). 

2.  A rating in excess of 10 percent for bilateral onychomycosis of the toes and feet is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes (Codes) 7806, 7813 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase the VCAA requirement is generic notice, i.e., of the type of evidence that is needed to substantiate the claim (evidence of worsening or increase in severity of the disability, and the effect such worsening has on employment), as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

A September 2009 letter advised the Veteran the type of evidence necessary to establish his increased rating claims.  He was instructed that to show entitlement to an increased rating, the evidence must show that the disability has gotten worse.  He was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information he needed to submit, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  The letter also notified him of the criteria for assigning a disability rating and an effective date.  .

VA has obtained the Veteran's pertinent treatment records, including VA treatment records and the records from the private podiatrist he identified, and has arranged for examinations in these matters in September 2009 (skin and audiological), August 2010 (skin and audiological) and March 2013 (skin and audiological).  Together, these examinations are adequate for rating purposes; the examiners recorded all necessary findings, expressed familiarity with the record, and offered well-supported opinions reflecting consideration of the full history of the disorders.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist the Veteran is met. 

Analysis -Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  

Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability is to be resolved in the Veteran's favor.   38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, the Board concludes that staged ratings are not warranted for either disability.


Bilateral Hearing Loss

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  See 38 C.F.R. § 4.85. The results are analyzed using tables in 38 C.F.R. § 4.85.  Puretone threshold averages and speech discrimination scores are compared to Tables VI to derive the respective Levels of hearing acuity.  Where there is an exceptional pattern of hearing impairment (defined in 38 C.F.R. § 4.86) the Levels of hearing acuity may be determined based on puretone thresholds alone (under Table VIA).  Table VII identifies the ratings to be assigned for the various combinations of left and right ear hearing acuity.

One exceptional pattern of hearing impairment occurs  (a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more; another (b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  [Here, audiometry does not reflect an exceptional pattern of hearing impairment.]

The Veteran filed his claim in August 2009 (and the period for consideration begins in August 2008).  On the authorized audiological evaluation in September 2009, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
25
35
50
LEFT
20
15
5
20
55

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 80 percent in the left.

Under 38 C.F.R. 4.85, Table VI the right ear puretone threshold average and speech discrimination score shown warrant a numeric designation of Level I (hearing acuity).  The left ear puretone threshold average and speech discrimination score warrant a designation of Level III .  Applying these numeric designations to Table VII, a 0 percent rating under Code 6100 is warranted.  Therefore, a compensable rating is not warranted based on the September 2009 examination.

On August 2010 authorized audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
40
45
55
LEFT
25
25
15
25
65

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 72 percent in the left.

Under Table VI these findings establish that the right ear had Level I hearing acuity and the left ear had Level IV hearing acuity.  Under Table VII, such Levels of hearing acuity warrant a 0 percent rating under Code 6100.  Therefore, a compensable rating is not warranted based on the August 2010 examination.

On March 2013 authorized audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
30
70
LEFT
50
60
45
50
65

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 80 percent in the left.

Under Table VI the right ear findings warrant a designation of Level I hearing.  The left ear findings warrant a designation of Level IV.  Under Table VII, these findings warrant a 0 percent  rating under Code 6100.  Therefore, a compensable rating is not warranted based on the March 2013 examination.

In summary, while the record appears to show some increase in severity in the Veteran's left ear hearing acuity (but not the right) at no time during the period under consideration is the bilateral hearing loss shown to have reached a severity warranting a compensable rating.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  The Court also noted that, even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Here, the Veteran testified that he has difficulty hearing people seated on his left, and has difficulty hearing in situations with substantial background noise.  He also reported that he cannot wear his hearing aid at work because he sweats in his occupation of mail carrier.  On 2013 VA audiological evaluation the Veteran reported that he constantly has to ask people to speak up and repeat themselves.  The 2010 audiological examiner noted that the Veteran's hearing loss (and tinnitus) have a significant effect on his occupation in that he has difficulty hearing instructions and could have difficulty hearing certain warning/alerting sounds in his environment (like emergency vehicles).  On 2009 evaluation it was noted that the Veteran could have difficulty localizing certain sounds which would impact on his occupational activities.  All 3 VA examiners described the functional effects of the Veteran's bilateral hearing loss disability; he testified regarding the functional effects of his hearing loss at the February 2011 DRO hearing; and has not alleged being prejudiced by an examination deficiency.  Accepting his reports of functional impairment at face value, the Board observes that such impairment is encompassed by the criteria for the ratings assigned; therefore, the functional impairment does not provide a separate basis for the award of a compensable rating.  

Regarding entitlement to a "staged " increased rating, the Board finds no period of time under consideration when the criteria for a compensable rating were met, and concludes that a staged increased rating is not warranted.  

Where the schedular criteria are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Here, the Veteran's reported symptoms (difficulty hearing speech of persons on his left and speech in noisy environments), as well as the noted possible impact on his employment are fully contemplated by the schedular rating criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, Thun v. Peake, 22 Vet. App. 111 (2008).  The record also does not show that the bilateral hearing loss has required hospitalization or caused marked interference with employment. 

Onychomycosis of the Feet

Code 7813 directs that dermatophytosis (ringworm of the feet is tinea pedis and ringworm of the nails is tinea unguium) is to be rated as scars (under Codes 7801-7805) or dermatitis (Code 7806) depending upon the predominant disability.  38 C.F.R. § 4.118 (2013).

Under Code 7806, a 0 percent rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas a; or with the need for intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent is warranted where the area of involvement is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; or with a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The highest (60 percent) rating requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, or with the need for constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs in the past 12-month period.  38 C.F.R. § 4.118.  

Although all available diagnostic codes have been considered, Codes 7800-7805 do not apply because the evidence does not show that the Veteran has scars related to his bilateral onychomycosis and tinea pedis of the toes and feet.

A January 2006 rating decision awarded service connection for nail fungus of the bilateral feet, rated 10 percent.  The instant claim for increase was received in August 2009, and the period for consideration begins in August 2008.  

A June 2009 private treatment record notes that the Veteran had onychomycosis and complained that his nails repeatedly fell off.  He was advised of his treatment options and decided to choose Lamisil oral with the requirement that he be tested monthly for liver functioning while he was on the medication.   

On September 2009 VA skin examination tinea unguium of the feet was diagnosed.   The Veteran reported dryness and cracked skin between the toes and itchiness, and findings included cracked skin between the toes, dry skin, pinkish to red skin color between toes, irritated skin, and brittle and thickened toenails.  It was noted that the Veteran was given a topical cream in January 2008 and that he used the topical cream as needed.  The examiner specifically noted that this topical cream "is neither a corticosteroid or an immunosuppressive."

On August 2010 VA examination, the Veteran reported that since the September 2009 VA examination his skin condition has "been the same."  The symptoms and physical findings reported were similar to those noted in September 2009.  The August 2010 examiner noted that the Veteran's tinea pedis and onychomycosis affects 0 percent of exposed area and less than 5 percent of the total body area.
At the February 2011 DRO hearing the Veteran testified that due to his service-connected disorder he has itching around and between the toes and on the bottom of his feet.  He reported that he takes Lamisil, a topical cream, which relieves the symptoms and that he applies the cream one to three times per day for relief.  He reported that he took an oral Lamisil for a time but that he "strayed away" from taking the oral medication because the side effects of the medication include liver problems.

On March 2013 VA skin examination onychomycosis was diagnosed.  Medication taken in the last 12 months consisted only of topical, over-the-counter (OTC) Lotrimin (taken on a constant or near-constant basis).  The examiner was specifically instructed to "check all that apply" and did not check the boxes related to systemic corticosteroids or other immunosuppressives.  The 2013 noted that the Veteran's skin disorder affects 0 percent of exposed area and less than 5 percent of the total body area.  Minimal involvement of the right toenails was noted.

Given the extent of total body and exposed areas involved reported and that it is not shown that the Veteran required at least 6 weeks of system therapy during any one year period during the time under consideration, the Board finds that the preponderance of the evidence is against a finding that the criteria for the next higher, 30 percent, rating under Code 7806 are met at any time during the appeal period.  The 2010 and 2013 examiners  specifically found there was substantially less involvement than 20 percent of the total body or of the exposed areas.  Further, while a private podiatrist noted in June 2009 that the Veteran had opted for systemic (oral Lamisil) therapy, soon thereafter (on September 2009 VA examination) only topical treatment (since the prior year) was reported.  And subsequently, it was noted that the Veteran reported he had tried systemic therapy, but soon stopped it because of side-effects.  Significantly, there is no record of regular liver-function monitoring (as was indicated necessary with systemic medication).  Further, he testified during his hearing that he stopped taking oral Lamisil due to concerns over potential side effects.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that during the period under consideration the Veteran received 6 weeks of systemic therapy during any one year period.  

The Board finds a staged increased rating for the skin disability is not warranted as the record does not show any specific period of time during the period under consideration when the requirements for a rating in excess of 10 percent were met.  

There is nothing in the record to suggest that the disability picture associated with the Veteran's onychomycosis of the feet is exceptional or unusual so as to render impractical the application of the regular schedular standards.  The symptoms, impairment, extent of involvement shown, and treatment required are encompassed by the schedular criteria, and those criteria are not inadequate.  See, Thun v. Peake, 22 Vet. App. 111 (2008).  Furthermore, the record also does not demonstrate that the onychomycosis has resulted in frequent periods of hospitalization or caused marked interference with employment (the Veteran is shown to have worked as a postal carrier throughout).

As the Veteran is shown to have worked throughout, the matter of entitlement to a total rating based on unemployability is not raised in the context of these claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the preponderance, of the evidence is against both of the claims, the benefit-of-the-doubt doctrine (see .  38 U.S.C.A. § 5107(b) ; C.F.R. §§ 3.102, 4.3) does the apply.  The appeal of these issues must be denied.


ORDER

A compensable rating for bilateral hearing loss is denied   

A rating in excess of 10 percent for bilateral onychomycosis of the feet is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


